          Case 1:19-cr-00444-RMB Document 5 Filed 11/08/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       November 8, 2019

VIA ECF

The Honorable Richard M. Berman
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Dupont, 19 Cr. 444 (RMB)

Dear Judge Berman:

        A status conference in the above-captioned case currently is scheduled for Tuesday,
November 12, 2019, at 10:00 a.m. Due to a scheduling conflict, the parties jointly respectfully
request a short adjournment of that conference to Monday, November 18, 2019, at 9:15 a.m., which
we understand may be available in the Court’s schedule.

         Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents
to this request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:
                                                       Alex Rossmiller
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
